Citation Nr: 1412165	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite of the left hand.

2.  Entitlement to service connection for residuals of frostbite of the right hand.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected ulnar neuritis.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left eye disability, including amblyopia and microtropia.

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as a behavior disorder.




REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.D.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to February 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2013, the Veteran and R.D. testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is associated with the electronic "Virtual VA" file.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding and the Veteran's claim for service connection for a behavior disorder herein, the issue on the title page has been recharacterized as listed above, to include an acquired psychiatric disability.

As noted above, in addition to the paper claims file there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file was completed to ensure thorough analysis of the evidence of record.

The issues of entitlement to service connection for frostbite of the left and right hands and right ankle disability are addressed in the decision below; all other issues on appeal are addressed in the REMAND portion below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have residuals of frostbite of the left hand.

2.  The Veteran does not currently have residuals of frostbite of the right hand.

3.  The Veteran does not currently have a right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of frostbite of the left hand are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for residuals of frostbite of the right hand are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice in a letter mailed in October 2009, before the initial adjudication of the claims.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that service treatment records and pertinent post-service VA and private medical records have been associated with the claims folder.  The Veteran was also afforded a VA examination in March 2013.  A review of the examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examination is complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) noted the elements that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by his representative.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, information as to the Veteran's treatment was obtained.  Following the hearing, he submitted additional records including records from his family physician, Dr. Colen.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.



Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Frostbite

The Veteran contends, and provided testimony before the undersigned, that he is entitled to service connection for residuals of frostbite of the left hand and right hand as he was exposed to cold weather on a training exercise in service.

Service treatment records show treatment for chilblains in February 1997.  No additional complaints of or treatment for chilblains is noted in the records.

In response to his claim, the Veteran was afforded a VA examination in March 2013 in which it was noted that in 1997 his hands were exposed to high winds and cold temperatures; when coming inside, his hands experienced a sense of burning and appeared reddened.  The Veteran reported that his hands would get cold easily in the winter.  Physical examination showed no signs or symptoms at the present time for the right hand and for the left hand it showed sensory problems of the left distal ulnar nerve from a laceration at the distal left forearm/wrist otherwise having full sensation in the remainder of the left hand.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran's complaint of cold sensitivity of the hands in the winter i.e. excessively so in the absence of cogent physical findings or associated (more) significant symptoms did not rise to the level i.e. 50 percent or greater of actually being a cold injury.

Right Ankle

The Veteran also contends that he is entitled to service connection for a right ankle disability as it is related to an in-service injury while doing field exercises.

Service treatment records show treatment for a right ankle sprain in May 1997.  June 1997 records noted a resolving grade I ankle sprain.  The Veteran was instructed to return to the clinic if not resolved within two weeks; no follow-up treatment was shown.

In response to his claim, the Veteran was afforded a VA examination in March 2013 in which he reported spraining his right ankle in 1997 while playing ball, rolling the ankle inwards.  He also reported no significant symptoms of any duration or severity since military discharge.  The VA examiner diagnosed normal physical examination of the right ankle with subjective complaints.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran, seen twice during brief self-limited (and when last seen "resolving"), injury-strain to the right ankle in 1997 had no further problems in service nor by history to the present.  His examination physically at the right ankle was normal.

The Veteran also submitted lay "buddy" statements from R.D. and J.C. in September 2013 in which they attested to his ankle being broken in service, his in-service frostbite, and that he had complications since service.

Analysis

Based upon review of the evidence above, the Board finds the Veteran's claims for service connection for residuals of frostbite of the left hand and right hand and right ankle disability must fail because the most recent medical evidence does not indicate a current diagnosis of these conditions.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In addition to the objective evidence discussed above, the Board has considered the oral testimony and written assertions advanced by the Veteran, his representative, J.C., and by R.D. on his behalf.  However, to the extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed disabilities under consideration and service, such evidence must fail.  Matters of diagnosis and etiology are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons are not shown to possess the appropriate training and expertise, neither the Veteran nor his representative or J.C. and R.D. is competent to provide a probative (persuasive) opinion on the matters upon which these claims turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Moreover, even if lay testimony were found to be competent to establish a diagnosis, and such statements were found to be credible, they are still outweighed by the medical evidence.  The examiner conducted a thorough physical examination and determined that based on normal findings, the Veteran did not have the claimed disabilities.  This evidence is more probative based on the clinician's medical training.

For all the foregoing reasons, the claims for service connection for residuals of frostbite of the left hand and right hand and right ankle disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  


ORDER

Entitlement to service connection for residuals of frostbite of the left hand is denied.

Entitlement to service connection for residuals of frostbite of the right hand is denied.

Entitlement to service connection for right ankle disability is denied.




REMAND

The Board finds that additional development is required before the remaining issues on appeal are adjudicated.

Left Shoulder Disability

The Veteran contends that he injured his left shoulder in service when jumping from a shipping container.

Service treatment records show treatment for a left shoulder injury in September 1996.

The Board notes that the Veteran is service-connected for ulnar neuritis of the left forearm as related to a spider bite.  During the June 2013 hearing, the Veteran asserted that his claimed left shoulder disability was related to his service-connected ulnar neuritis.

Thus, the record also raises the matter of service connection for a left shoulder disability as secondary to service-connected ulnar neuritis.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted.

Eye Disability 

The Veteran asserted in a September 2009 statement that he saw eye specialists in service who could not figure out the issue and just prescribed glasses; this issue caused an extremely lazy left eye and issues with far-sight.

Service treatment records show treatment for a left eye amblyopia and microtropia.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in- service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  As the Veteran had documented in-service left eye amblyopia and microtropia, and contends that he currently has eye problems to include a lazy eye, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any eye disability.

Finally, the Board notes that the RO denied service connection for an eye injury based on the finding that amblyopia and microtropia were conditions considered congenital or developmental defects and thus not subject to service connection.

The Board notes that congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c). VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin; as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive. 

Thus, the Board finds that the VA examination afforded to the Veteran on remand should also address whether any currently diagnosed eye disability is a disease or defect.

Acquired Psychiatric Disability

The Veteran contends that he has a behavior disorder as related to service.

Here, although the RO only adjudicated a claim for service connection for behavior disorder (denied on the basis of no diagnosis), the electronic Virtual VA record reflects psychiatric diagnoses to include anxiety, depression, and mood disorder.  Thus, consistent with Clemons, the record also raises the matter of service connection for an acquired psychiatric disability other than a behavior disorder.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted.

It is also noted that VA treatment records include a diagnosis of mood disorder due to general medical condition.  Accordingly, secondary service connection should be considered for this issue as well.  

Records

VA treatment records indicate that the Veteran was to be seen by a private orthopedist on July 17, 2012 for his shoulders.  This evidence is not of record.  In addition, records pertaining to the left shoulder surgery have not yet been obtained. The Veteran also reported that he had seen an eye doctor.  

Finally, the VA treatment records indicate that the Veteran was applying for Social Security disability benefits.  Records from that agency should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should provide the Veteran and his representative with all required notice in response to the claims for service connection for a left shoulder disability, to include as secondary to service-connected ulnar neuritis, and a psychiatric disability other than a behavior disorder, to include as secondary to service-connected disability. 

2.  Request that the Veteran provide or authorize the release of records pertaining to his left shoulder consultation with a private orthopedist on July 17, 2012 and the records pertaining to his left shoulder surgery.  He should also identify any records pertaining to his eye disorder.

3.  Obtain recent VA treatment records that are not yet of record.

4.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

5.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6.  Then, provide the Veteran with an examination to determine the nature and etiology of his left shoulder disorder.  The claims folder should be forwarded to the examiner and the examiner should note in the report that such was reviewed.  

(a) The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the current left shoulder disability began in or is related to service.  Please provide a complete explanation for the opinion.

(b) The examiner is asked to opine whether it is at least as                                                                  likely as not that the current left shoulder disability is due to or caused by the service-connected left ulnar neuritis.  Please provide a complete explanation for the opinion.

(c) The examiner is asked to opine whether it is at least as likely as not that the current left shoulder disability is aggravated (i.e. worsened) beyond the natural progress  by the service-connected left ulnar neuritis.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left shoulder disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left ulnar neuritis.  Please provide a complete explanation for the opinion.

7.  Then, the Veteran should be afforded a VA examination to determine the etiology of any currently diagnosed left eye disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

(a) After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran has any currently diagnosed eye disability other than refractive error.  

(b) If the Veteran currently has amblyopia or microtropia, explain whether such is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  AOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

(c)  If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional eye disability.  Please provide a complete explanation for the opinion.
  
(d)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that such disease pre-existed active service.

(e)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

(f) If any responses above are negative, provide an opinion as to whether any current eye disorder (other than refractive error) at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.  Please provide a complete explanation for the opinion.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  Then, after ensuring the above development is complete and undertaking any additional development action deemed warranted, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


